Citation Nr: 9915714	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  97-04 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for generalized 
osteoarthritis secondary to service-connected traumatic 
arthritis of the knees.

2.  Entitlement to service connection for hypertension 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

3.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1970, and from March to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision by the RO 
that denied claims of entitlement to service connection for 
hypertension secondary to service-connected PTSD, service 
connection for generalized osteoarthritis secondary to 
service-connected traumatic arthritis of the knees, increased 
ratings for traumatic arthritis of each knee, and an 
increased rating for PTSD.  By an October 1997 rating 
decision, an increased rating was granted for PTSD.  
Thereafter, in a written statement, received in 
November 1997, the veteran withdrew his appeal for an 
increased rating for PTSD.  Therefore, this issue is no 
longer before the Board and will not be addressed.  
38 U.S.C.A. § 7105(d)(3) (West 1991); 38 C.F.R. § 20.204 
(1998).


REMAND

Under 38 U.S.C.A. § 5103(a) (West 1991), VA has a duty to 
notify claimants of the evidence necessary to complete their 
applications for benefits when their 

applications are incomplete.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has held 
that this duty includes a duty to notify claimants of the 
need to provide evidence relating to medical causation where 
the claimant has made statements indicating the existence of 
such evidence that would, if true, make the claim plausible.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995); see also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(reaffirming the principles set forth in Robinette).

In the present case, the veteran contends that he has 
hypertension as a result of his service-connected PTSD, and 
that his generalized osteoarthritis can be attributed to his 
service-connected traumatic arthritis of the knees.  During a 
hearing held at the RO in March 1997, he indicated that a 
physician had told him that hypertension was related to his 
service-connected PTSD.  He also said that no one had told 
him that osteoarthritis had been caused by his traumatic 
arthritis, but that a physician had told him that the same 
arthritis that he had in his knees had affected other parts 
of his body as well.  Because medical opinions of this sort, 
if submitted into evidence, could make "complete" the 
veteran's application for service-connected benefits, his 
testimony regarding the existence of such opinions triggers 
VA's duty to notify pursuant to 38 U.S.C.A. § 5103(a) and 
Robinette v. Brown.  Because he has not yet been specifically 
provided with the required notice, a remand is required.

As for the increased rating claims, the Board finds that, 
given the veteran's argument that he experiences chronic pain 
in both knees and that he experiences a greater functional 
loss upon prolonged use of his knees, further evidentiary 
development is required.  The medical evidence does not 
contain information relating to the rating of the veteran's 
knee disorders in light of 38 C.F.R. §§ 4.40 and 4.45.  When 
evaluating joints on the basis of limited motion, VA has a 
duty to determine whether the joint in question exhibits 
weakened movement, excess fatigability, incoordination, or 
other functional loss, and whether pain limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period 

of time.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.40, 4.45 (1998).  The Court has indicated that 
these determinations should be made by an examiner and should 
be portrayed by the examiner in terms of the additional loss 
in range of motion due to these factors (i.e., in addition to 
any actual loss in range of motion noted upon clinical 
evaluation).  DeLuca, supra.  

The Board finds that the February 1997 VA examination is 
inadequate for rating purposes because the examiner did not 
provide all of the data needed to evaluate the veteran's knee 
disorders under the guidelines of DeLuca.   The full extent 
of impairment due to service-connected traumatic arthritis of 
each knee is not clear from the report of that examination.  
Therefore, a remand is required for a new examination.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide the RO with information regarding 
any evidence of current or past treatment 
for his service-connected traumatic 
arthritis of the knees that has not 
already been made part of the record, and 
should assist him in obtaining such 
evidence following the procedures set 
forth in 38 C.F.R. § 3.159 (1998).  The 
RO should in particular make an effort to 
ensure that all relevant records of VA 
treatment are obtained for review.

2.  The RO should then schedule the 
veteran for a VA orthopedic examination.  
The claims folder, along with all 
additional evidence obtained pursuant to 
the request above, should be made 
available to the examiner for review.  
The rationale for the examiner's opinions 
should be explained in detail.  The 
examiner should make all findings 
necessary to determine the current 
severity of each knee debility.  See 
DeLuca, supra.  Any indicated studies 
should be accomplished.  With respect to 
each knee, the examiner should record the 
range of motion observed on clinical 
evaluation.  Any pain with motion should 
be noted.  The examiner should indicate 
whether either knee exhibits weakened 
movement, excess fatigability, 
incoordination, or pain due to repeated 
use or flare-ups, etc., and should equate 
such problems to additional loss in range 
of motion (beyond that which is 
demonstrated clinically).  If these 
determinations cannot be made, the 
examiner should so indicate and explain 
why this cannot be done.  If the veteran 
is examined at a point of maximum 
debility, this should be noted.  The 
examiner should also specify the extent, 
if any, to which pain, evidenced by the 
physical behavior of the veteran, results 
in functional loss and whether there is 
adequate pathology to support each of the 
veteran's subjective complaints.  

3.  The veteran should be advised that, 
in order to make his claims of 
entitlement to secondary service 
connection for hypertension and 
generalized osteoarthritis well grounded, 
he needs to obtain and submit competent 
medical evidence demonstrating that his 
claims are plausible.  He should be 
advised that the submission of statements 
from treating physicians or other health 
care providers indicating the existence 
of a medical relationship between his 
hypertension and service-connected PTSD, 
and between his generalized 
osteoarthritis and his service-connected 
traumatic arthritis of the knees, is the 
type of evidence needed to satisfy this 
requirement.  He should be given the 
opportunity to submit a medical opinion 
from the physician(s) that he identified 
at his hearing or other competent medical 
source regarding the etiology of his 
hypertension and generalized 
osteoarthritis.

4.  After completing the actions outlined 
above, the RO should take adjudicatory 
action on the veteran's claims, to 
include a determination on whether his 
claims of entitlement to secondary 
service connection are well grounded.  If 
either secondary service connection claim 
is found to be well grounded, the RO 
should undertake any additional 
development deemed necessary to fulfill 
the duty to assist.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990); 
Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

5.  If any benefit sought is denied, a 
supplemental statement of the case (SSOC) 
should be issued.  The SSOC should 
contain, among other things, a summary of 
the evidence received since the last SSOC 
was issued in July 1998.  38 C.F.R. 
§§ 19.29, 19.31 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to obtain clarifying 
information and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of these remanded 
issues.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


